Citation Nr: 1230504	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The case was remanded by the Board for additional development in January 2011.  The requested development was accomplished on remand and the case has since been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic obstructive pulmonary disease, to include as due to asbestos exposure, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSION OF LAW

A chronic obstructive pulmonary disease, to include as due to asbestos exposure, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a November 2006 letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, and the Veteran's statements and testimony in support of his claim.  In correspondence dated in August 2011 the Veteran reported that he had no additional evidence to submit in support of his appeal.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2011 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  VA regulations provide, however, that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).

In cases involving asbestos exposure the Court has held that claims must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 2, Section C, (Dec. 13, 2005); see also DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

The Veteran's service treatment records show he was treated for bronchopneumonia in February and March 1965.  An August 1965 report noted treatment for bronchitis.  X-ray studies revealed a normal chest in March 1966 and March 1968.  A January 1969 separation examination report revealed a normal clinical evaluation of the lungs and chest.  A January 1969 chest X-ray study was negative.  Records show he served aboard the USS SAVAGE (DER-386) as a boatswain's mate.  The Veteran's claim for service connection compensation for COPD and bronchitis was received by VA in November 2006.

Post-service private medical records indicate treatment for COPD since 1992.  Records also show a history of treatment for emphysema, pneumonia, and asthma with a long history of smoking (40 years and up to two and a half packs of cigarettes per day). 

A February 2010 private treatment report noted the Veteran had a history of treatment for COPD and that he reported a history of exposure to asbestos, lead-based paints, possible exposure to chemicals during service.  The Veteran indicated that he had experienced trouble breathing since the early 1970's and that he had been treated for pneumonia four to five times after his discharge from service in 1969.  The examiner noted the Veteran had never smoked in the examination portion of the report although in the section marked "Plan" it appears that the examiner was aware that the Veteran's did have a history of smoking and particularly noting that the Veteran began to smoke "badly since the 1990s".  The diagnoses included emphysema with chronic bronchitis and occupational asthma.  The examiner, in essence, declined to provide an opinion linking the Veteran's COPD to asbestos exposure in service, but noted that such a causal connection could not be excluded.  It was further noted that chest X-rays did not show pleural plaques or fibrosis.  He also stated that the Veteran had possible occupational asthma, noting that the Veteran was possibly exposed to chemicals during service.  

In statements and personal hearing testimony the Veteran asserted that his diagnosis of COPD is related to service.  Specifically, he testified that he had worked aboard the USS SAVAGE and was exposed to asbestos.  He also reported that he was exposed to chemicals in service to include red lead (lead tetroxide) and zinc chromate as custodian of the paint locker.  He noted he was treated for pneumonia in service and began smoking in 1962.  He reported he had experienced breathing problems and multiple occurrences of pneumonia since his service discharge. 

VA examination in February 2011 included diagnoses of COPD with emphysema, bronchopneumonia during active service which resolved with no residuals, and no objective evidence of asbestosis.  A summary of the evidence of record and the present examination findings was provided.  It was the examiner's opinion that the Veteran's COPD was not due to or a direct result of a disease or injury in service, to include as a result of bronchopneumonia or exposure to asbestos, lead-based paints, lead tetroxide, or zinc chromate.  Medical literature review, medical record review, and clinical experience were provided as rationale for the opinion.  It was further noted that COPD was an obstructive ventilatory defect and that asbestos exposure caused a restrictive ventilatory defect.  The examiner noted there was no evidence of restrictive defect on pulmonary function testing and no evidence of pleural disease on chest X-ray studies.  It was also noted that a review of medical literature revealed no basis for the claim that unventilated exposure to lead-based paint, red lead (lead tetroxide), or zinc chromate caused COPD, but that cigarette smoking was firmly established as the most important risk factor for COPD.

Based upon the evidence of record, the Board finds a chronic obstructive pulmonary disease, to include as due to asbestos exposure, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The February 2011 VA medical opinion in this case is persuasive that COPD was not incurred as a result of asbestos or chemical exposure in service and that respiratory disorders manifest during active service resolved without any residuals.  The examiner's opinions are shown to have been based upon a substantial review of the evidence of record and a thorough examination of the Veteran.  The Board notes that the Veteran's claim was received after June 9, 1998, and that service connection may not be considered on the basis that a lung disability resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  

Although the February 2010 private treatment provider noted, in essence, that a relationship between the Veteran's COPD and asbestos exposure in service could not be excluded, the examiner also noted that chest x-rays did not show pleural plaques or fibrosis and he concluded that he would leave the asbestos issue to the expertise of the VA.  Also, the Board notes that this examiner's report contains conflicting information as to whether he was aware of the Veteran's smoking history.  Further, the examiner stated only that the Veteran had possible occupational asthma based on possible chemical exposure in service.  Based on these factors, the Board finds the February 2010 report warrants a lesser degree of probative weight.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding speculative or inclusive medical opinions are not probative).

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, in essence, conclusory assertions of a nexus between his present COPD and service.  As the question of a relationship to service for this disorder involves complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The Board recognizes that the Veteran may have been exposed to asbestos; however, the persuasive medical evidence demonstrates he does not have an asbestos-related lung disease and that he does not have any other disability linked by competent evidence to an event in service.  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.




							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for COPD, to include as due to asbestos exposure, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


